Bronson, P.J.
(concurring in the result only). The majority opinion in this matter holds that a school district had no absolute right to intervene in the tax action and that permissive intervention was properly denied because the school district’s motion to intervene was "grossly untimely”. Because a timely application is required under either intervention of right or permissive intervention, MCR 2.209, I concur in the result only. I wish to reiterate my view that a school district whose budget may be profoundly affected by the outcome of a tax dispute has the right to intervene where the request is timely made. Thrifty Royal Oak, Inc v Royal Oak, 130 Mich App 207, 238-245; 344 NW2d 305 (1983), remanded on other grounds 419 Mich 915 (1984).